UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7782


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RANDALL EARL ROBINSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:16-cr-00324-NCT-1)


Submitted: May 24, 2021                                           Decided: June 16, 2021


Before WILKINSON and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant. Sandra J. Hairston, Acting
United States Attorney, John M. Alsup, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Randall Earl Robinson appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record, we conclude that the district court did not abuse its discretion in denying

Robinson’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating

standard of review). Accordingly, we affirm for the reasons stated by the district court.

United States v. Robinson, No. 1:16-cr-00324-NCT-1 (M.D.N.C. Nov. 18, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2